Citation Nr: 0329845	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  97-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractured left patella, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from June 1971 to June 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 20 percent for status post fracture 
left patella.  Thereafter, an August 1997 rating decision 
continued the 20 percent evaluation for status post fracture 
left patella, and assigned a separate 10 percent rating for 
post-traumatic arthritis of the left knee, effective from 
April 1995.  The veteran has continued his appeal.


FINDINGS OF FACT

1.  The veteran's residuals of fractured left patella are 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate severe knee impairment.

2.  The veteran's DJD of the left knee is manifested by 
symptoms in an unexceptional disability picture that 
approximate some limitation of motion with pain on use.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent, but not higher, 
evaluation for residuals of fractured left patella have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for DJD of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (2002) (VCAA).  In this regard, the 
veteran has been furnished with recent and comprehensive 
Department of Veterans Affairs (VA) medical examination and 
there are extensive treatment records that further permit the 
Board to properly assess the nature and extent of the 
veteran's service-connected disabilities.  Moreover, an April 
2003 letter advised the veteran of the evidence that had and 
would be obtained by VA and that which the veteran was 
expected to provide pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and while the veteran may have been 
mislead by the letter to believe that he had less than a year 
to provide evidence in support of his claim as addressed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), a September 2003 report of contact reflects that 
the veteran was telephonically informed at this time of the 
one year regulatory requirement under the VCAA, that he 
indicated that he did not want to wait to April 2004, that he 
wished to waive the remaining time and have his appeal sent 
to the Board immediately, and that he had no further evidence 
to submit.  The record also does not reflect that there are 
any outstanding pertinent documents or records that have not 
been obtained or that are not adequately addressed in 
documents contained in the claims file, and the veteran has 
been provided with the laws and regulations applicable to his 
claims.  Accordingly, based on all the foregoing, the Board 
finds that it is not required to remand this matter for 
further notice and/or development under the VCAA.  

The history of the veteran's left knee disabilities shows 
that service connection was originally granted by a rating 
decision in September 1975, with a 10 percent rating assigned 
for status post fracture, left patella, effective from June 
1975.  It was noted that the veteran sustained an in-service 
fracture of his left patella as a result of a fall from a 
roof and thereafter underwent a left patellectomy.

Thereafter, an August 1991 rating decision increased the 
rating for status post fracture, left patella, to 20 percent, 
effective from October 1990.  At this time, it was noted that 
examination revealed increased disability, with range of 
motion to 125 degrees and painful flexion, and marked 
atrophy, decreased tone, and loss of bulk.

VA outpatient treatment records for the period of May to 
September 1996 indicate that in May 1995, the veteran 
reported increased pain in the left knee and that he had been 
using a brace.  He also indicated that the knee had been 
giving out more frequently on him and while there was diffuse 
pain throughout the knee at the time of examination, no 
instability was noted.  X-rays were interpreted to reveal 
early degenerative changes, but not much in the way of 
arthritis.  The examiner sent the veteran out for brace 
adjustments and knee fusion versus knee arthroscopy was also 
discussed.  The examiner did not believe that the veteran was 
a good candidate for either procedure at this time.  In July 
1995, examination revealed no effusion or instability but the 
veteran was advised to continue to wear a brace.  He was not 
found to be a candidate for total joint arthroscopy secondary 
to his age and the lack of a patella.  

In September 1995, the veteran again indicated that he had 
experienced a significant increase in left knee pain and 
weakness over the previous few years.  X-rays from March 1995 
were interpreted to reveal mild to moderate degenerative 
changes in the knee, and range of motion was from 0 to 82 
degrees.  Significant muscle atrophy was also noted in the 
left quadriceps, with 20 3/4 inches on the right and 19 
inches on the left.  Goals included increasing range of 
motion, strength, and muscle mass.  In October 1995, it was 
noted that the veteran had been treated conservatively for 
arthritic and patellar tendon pain in the left knee.  It was 
also indicated that he had been using a transcutaneous 
electrical nerve stimulation (TENS) unit effectively, and was 
not a candidate for either a total knee replacement or knee 
fusion.  In June 1996, the veteran complained of pain in the 
right knee, and in July 1996, it was believed that the 
veteran had a symptomatic tear of the right medial meniscus.  
In July 1996, the veteran underwent right knee arthroscopy 
and in September 1996, it was noted that the veteran had been 
unable to work for the previous year and a half. 

VA joints examination in September 1996 revealed that the 
veteran reported continued problems with his left knee since 
his fall during the service, and that he currently wore a 
brace and walked with a cane.  He further noted that his knee 
would give out, that he could not climb stairs, and described 
an inability to walk any distances or stand for any prolonged 
period of time.  He had constant pain and swelling in the 
knee.  Physical examination revealed tenderness overlying the 
anterior aspect of the knee and the surgical absence of the 
left patella.  There was swelling of the knee diffusely.  
There was no instability and full extension, but flexion was 
limited to only 90 degrees.  The diagnosis was status post 
fractured left patella with subsequent patellectomy and 
traumatic arthritis, left knee.

VA treatment records from November 1996 reflect a diagnosis 
of left knee pain secondary to partial medial meniscus tear 
and degenerative changes, and that the veteran underwent a 
left partial medical meniscectomy and medial plicectomy.  
Operative records document findings of fraying and a complex 
tear of the posterior horn of the medial meniscus.  

VA joints examination in April 1997 revealed a history of 
pain, instability and stiffness of the left knee joint.  The 
veteran also reported that he could not walk distances or 
bear weight for extended periods.  Examination of the left 
knee revealed swelling and deformity of the knee.  There was 
an absence of the left patella and tenderness on the medial 
aspect of the knee.  There was also crepitus and instability 
on the anterior and posterior planes on the left knee.  
Flexion was only to 100 degrees with tenderness.  The 
diagnosis included status post left knee arthroscopy for 
excision of the medial meniscus, partially, for left knee 
degenerative tear of the medial meniscus, swelling and 
instability of the left knee, and traumatic arthritis of the 
left knee with removal of the left patella.

VA outpatient treatment records for the period of January 
2000 to April 2001 reflect periodic treatment for left knee 
pain.  In January 2002, the veteran inquired about the 
possibility of a total knee replacement to relieve his pain 
and was again told that he was not a good candidate for this 
procedure and to continue to wear his knee braces.  

VA joints examination in December 2001 revealed that the 
veteran complained of instability and pain in the left knee.  
He continued to wear a brace on both knees.  He denied 
dislocation or subluxation.  Physical examination of the left 
knee revealed deformity and crepitus.  Flexion of the left 
knee was to 100 degrees with pain.  McMurray and drawer test 
were positive on the left knee.  There was also instability, 
edema, effusion, guarded movement, and tenderness in the 
medial joint compartment of both knees.  The veteran was also 
noted to have an abnormal gait and functional limitation with 
standing and walking for more than 45 minutes with pain 
bilaterally.  While there was no ankylosis, there was 
inflammatory arthritis in each knee.  X-rays of the left knee 
were interpreted to reveal mild osteopenia, narrowing of the 
left medial joint space, and DJD.  The diagnosis was post-
traumatic arthritis of the left knee, and DJD of the right 
knee.  

A private medical report from December 2001 indicates that 
the veteran complained of progressively worsening left knee 
pain.  This examiner concluded that the veteran had marked 
disability in the left lower extremity, estimated to be 
between 50 to 75 percent loss of function of the left leg, 
and stated that since the disability was progressive in 
nature, he would someday need a total knee replacement.

VA outpatient records from October 2002 to February 2003 
reflect that the veteran continued to complain of bilateral 
knee pain and that he received several Synvisc injections 
during this period.  


II.  Rating Criteria and Analysis

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2002), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2002), based 
upon limitation in flexion and/or extension of the leg.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The veteran 
currently has a rating of 20 percent for residuals of 
fractured left patella under Diagnostic Code 5257 and a 
separate 10 percent rating for DJD of the left knee under 
Diagnostic Code 5010.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's residuals of left patella 
fracture are currently rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  As will be shown more fully 
below, the Board notes that since the evidence at no time is 
reflective of the type of limitation in flexion or extension 
that warrants an evaluation in excess of 10 percent for 
limitation of flexion of the left lower extremity under 
Diagnostic Code 5260, or limitation of extension under 
Diagnostic Code 5261, an evaluation in excess of 10 percent 
for limitation of motion and pain is not warranted under 
Diagnostic Code 5010, and that in order to justify a higher 
evaluation, it will therefore be necessary to address 
Diagnostic Code 5257 and other applicable diagnostic 
criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for DJD of the 
left knee, the veteran's DJD may not be considered for 
purposes of evaluating any instability in the knee.  
38 C.F.R. § 4.14.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
There is no indication that any surgical scars on the left 
knee are not well-healed or otherwise productive of pain 
themselves so as warrant entitlement to a 10 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  There 
has also been no objective evidence of nerve damage so as to 
justify a separate or higher evaluation for nerve damage 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8540 
(2002).  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran an increased 
rating based on the medical evidence which is currently of 
record would be Diagnostic Code 5257, which would permit a 30 
percent evaluation for severe impairment of the knee. 

Since 1995, the veteran has consistently complained of left 
knee pain.  The record also reflects that he has consistently 
used some form of a knee brace during the majority of this 
time period.  Symptoms since September 1995 have also 
included significant muscle atrophy of the left quadriceps.  
The veteran's complaints of left knee instability has also 
been objectively confirmed by the finding of fraying and a 
complex tear of the posterior horn of the medial meniscus in 
November 1996 and April 1997 VA joints examination findings 
of instability on the anterior and posterior planes of the 
left knee.  December 2001 VA joints examination also revealed 
findings of instability, edema, effusion, guarded movement, 
and tenderness in the medial joint compartment of both knees, 
and the veteran was noted to have an abnormal gait and 
functional limitation with standing and walking for more than 
45 minutes with pain bilaterally and in the left quadriceps.  
In December 2001, McMurray and drawer test were also noted to 
be positive on the left knee.  Thus, while the Board 
recognizes that the December 2001 examiner did comment that 
the veteran denied any subluxation or dislocation, on the 
whole, the Board finds that the record discloses significant 
clinical evidence of subluxation or lateral instability of 
the left knee since 1995.  Accordingly, giving the benefit 
the benefit of the doubt, the Board will assign the highest 
rating for this knee under Diagnostic Code 5257.  

As was noted previously, since the evidence at no time is 
reflective of the type of limitation in flexion or extension 
that warrants a compensable evaluation under the applicable 
limitation of motion Diagnostic Codes, the Board notes that 
there is no additional motion loss that would justify a 
rating in excess of 10 percent for DJD of the left knee under 
Diagnostic Code 5010.  Accordingly, the Board finds that the 
veteran's pain and noncompensable motion loss is fully 
compensated by the current 10 percent evaluation, and that a 
higher rating for the veteran's DJD of the left knee is not 
warranted.  

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  The Board cannot conclude 
that the disability picture as to the veteran's left knee 
disorders by itself is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  While the 
record does reflect chronic symptoms and periodic medical 
care for those symptoms, there has been no recent or frequent 
hospitalization for this disability.  In summary, the Board 
finds that the record does not indicate an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating.


ORDER

Entitlement to a 30 percent evaluation for residuals of left 
patella fracture is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the left knee is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



